United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hot Springs, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0119
Issued: July 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION

On October 22, 2018 appellant filed a timely appeal from an August 28, 2018 merit
decision and an October 9, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a left
shoulder injury causally related to the accepted factors of her federal employment; and (2) whether
1

5 U.S.C. § 8101 et seq.

2
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

OWCP properly denied appellant’s request for reconsideration of the merits of her claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 25, 2018 appellant, then a 67-year-old sales and service associate, filed an
occupational disease claim (Form CA-2) alleging that she developed injuries while in the
performance of duty, which “felt similar to those received on the job in 2013 and [were] irritate[d]
by reaching, stretching, lifting, which is done on a daily basis.”3 She indicated that September 1,
20174 was the date she first realized the disease or illness was caused or aggravated by her factors
of her federal employment.5 Appellant noted that she did not realize that she could file a claim for
repetitive activities, as there was no specific date for the injury. She stopped work on
March 6, 2018.
In a supplemental statement dated May 25, 2018, appellant explained that she had
undergone her first shoulder surgery in 2013. She described her work activities, which included
working at a counter, using a step stool to climb, reaching around electronic equipment, crawling,
moving items, manually pushing a roll-up window two times per day, placing packages of various
weights up to 70 pounds on shelves, raising packages from the floor to customers, taking packages
from customers weighing up to 70 pounds, and lowering the packages into cages. Appellant
described her February 13, 2013 employment injury which resulted in a torn rotator cuff.
OWCP received an April 19, 2018 work excuse from Dr. Samuel L. Mortimer, a Boardcertified orthopedic surgeon.
In a letter dated May 31, 2018, C.T., a health and resource management specialist,
controverted the claim. She noted that appellant had referred to her prior 2013 shoulder injury,
however, she had reached maximum medical improvement on May 20, 2014, and had received a
schedule award.
In a development letter dated June 12, 2018, OWCP requested that appellant submit
additional evidence in support of her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for completion. By separate letter of even date,
OWCP also requested additional information from the employing establishment. It afforded both
appellant and the employing establishment 30 days to respond.

3
The record reflects that OWCP accepted appellant’s February13, 2013 claim for right shoulder and rotator cuff
sprain and calcified tendinitis of the right shoulder, under OWCP File No. xxxxxx918. This claim has not been
administratively combined with the current claim.

The Board notes that, although the claim form referenced “September 1, 2018,” the Board concludes that appellant
inadvertently included that date since she provided notice to her supervisor on May 30, 2018 and the employing
establishment provided the following statement on the claim form: “The dates [for initial awareness of the condition
and relating it to her federal employment] should be September 1, 2017[.] Wrong year was incorrectly entered.”
4

5

Appellant did not specify which shoulder was the subject of this claim. However the medical evidence of record
indicates that her current medical treatment was for left shoulder conditions and her prior injury was to the right
shoulder. The form indicated 2018; however, the employing establishment clarified that the date should be 2017.

2

OWCP received a January 24, 2018 report from Dr. Mortimer diagnosing left shoulder
impingement, acromioclavicular joint arthrosis, rotator cuff tear, and a March 6, 2018 operative
report from him with the same diagnoses. It also received a March 19, 2018 note from a physician
assistant. OWCP continued to receive reports from Dr. Mortimer including April 16 and May 30,
2018 reports in which he discussed appellant’s postoperative findings following her left shoulder
arthroscopy, a May 31, 2018 work excuse, June 27 and July 25, 2018 forms indicating that
appellant could return to modified duty, and an August 22, 2018 work restriction form.
In a June 6, 2018 report, Dr. Mortimer noted that appellant underwent left shoulder
arthroscopy with subacromial decompression, acromioplasty, distal clavicle resection, and
arthroscopic rotator cuff repair. He advised that she had issues with her contralateral shoulder
dating back to a 2013 work injury when she lifted a box, and had increasing issues with the left
shoulder over time, without any specific recent injury. Dr. Mortimer noted that he had
recommended an ergonomic evaluation in 2013 which determined that appellant’s work
environment was not safe and was not conducive for the type of lifting she was performing. He
indicated that she now presented with a contralateral shoulder injury which revealed a tear in the
rotator cuff requiring surgical intervention. Dr. Mortimer opined that appellant did not have a fall
or another injury and “given the fact that she has continued to work in an environment where the
ergonomics of her workstation were not improved, this could have a direct relation to the patient’s
subsequent rotator cuff tear.”
Dr. Mortimer explained that appellant’s lifting mechanics were affected by the fact that she
had to reach out at a 90 degree angle with her arms fully extended with loads exceeding those that
are normal. He opined that her workplace “could be the major contributing factor to her problem.”
Dr. Mortimer noted that appellant had experienced pain, underwent surgical evaluation, and was
recovering. He further opined that “this is a work-related injury and should be covered.”
By decision dated August 28, 2018, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that her diagnosed left shoulder conditions
were causally related to the accepted factors of her federal employment.
On September 10, 2018 appellant requested reconsideration. She resubmitted a copy of
Dr. Mortimer’s June 6, 2018 report “in case this was not received previously” and noted that it
established her left shoulder claim.
By decision dated October 9, 2018, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence was repetitious
and consisted of copies of documentation previously received and considered.6
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
6
OWCP noted that its prior decision found that the medical evidence supported that the newly diagnosed condition
was related to her 2013 work injury, rather than a new injury.

3

limitation period of FECA,7 that an injury was sustained in the performance of duty as alleged, and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is causally
related to the employment factors identified by the claimant.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).13
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a left shoulder
injury causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted reports from Dr. Mortimer including his
January 24, 2018 report diagnosing left shoulder impingement, acromioclavicular joint arthrosis,
and a rotator cuff tear, a March 6, 2018 operative report with the same diagnoses, April 16 and
May 30, 2018 reports summarizing postoperative findings, as well as May 31, June 27, July 25,
and August 22, 2018 work restriction forms. These reports only contained medical diagnoses, but
did not indicate that appellant’s employment factors as a sales and service associate caused or

7

S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D. Cameron, 41 ECAB 153 (1989).

8

J.M., Docket No. 17-0284 (issued February 7, 2018); James E. Chadden, Sr., 40 ECAB 312 (1988).

9

M.S., Docket No. 19-0189 (issued May 14, 2019).

10

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

11

M.S., supra note 9; Robert G. Morris, 48 ECAB 238 (1996).

12

M.V., Docket No. 18-0884 (issued December 28, 2018).

13

Id.

4

aggravated her left shoulder conditions. Medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.14
In a June 6, 2018 report, Dr. Mortimer indicated that appellant had problems with her left
shoulder and denied any recent, specific injury. He explained that her shoulder problems stemmed
from her 2013 work injury to the contralateral shoulder. Dr. Mortimer opined that “given the fact
that appellant has continued to work in an environment where the ergonomics of her workstation
were not improved, this could have a direct relation to the patient’s subsequent rotator cuff tear.”
He further opined that appellant’s workplace activities “could be the major contributing factor to
her problems” and that “this is a work-related injury and should be covered.”
The Board notes that this opinion is speculative, as Dr. Mortimer opined that appellant’s
workplace activities “could have” or “could be” related to her condition. Dr. Mortimer did not
provide an opinion with reasonable medical certainty. The Board has held that medical opinions
that are speculative or equivocal in character are of diminished probative value.15
OWCP also received a March 19, 2018 note from a physician assistant. Health care
providers such as physician assistants are not physicians under FECA.16 Thus, their opinions
regarding causal relationship do not constitute rationalized medical opinions and have no probative
value.17
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.18
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.19 As there is no opinion expressed with reasonable medical certainty
and medical rationale explaining how appellant’s repetitive employment duties caused or
aggravated a diagnosed condition, appellant has not met her burden of proof to establish a left
shoulder injury causally related to the accepted factors of her federal employment.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
14

See M.H., Docket No. 18-1737 (issued March 13, 2019); K.K., Docket No. 18-1209 (issued March 7, 2019).

15
See T.H., Docket No. 18-1736 (issued March 13, 3019); see D.R., Docket No. 17-0971 (issued October 5, 2017);
D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).
16

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). Section 8102(2) of FECA provides that the term physician includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within
the scope of their practice as defined by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005).
17

K.C., Docket No. 18-1330 (issued March 11, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013).
18

See Joe T. Williams, 44 ECAB 518, 521 (1993).

19

Id.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.20 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.21 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.22
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.23 If the request is timely, but fails to meet at least one of the requirements
for reconsideration, OWCP will deny the request for reconsideration without reopening the case
for a review on the merits.24
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
In her September 10, 2018 timely reconsideration request, appellant alleged that
Dr. Mortimer’s June 6, 2018 report established her claim. The Board finds that she has neither
alleged nor demonstrated that OWCP erroneously applied or interpreted a specific point of law.
Additionally, appellant did not advance relevant legal arguments not previously considered by
OWCP.25
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law or advance a relevant legal argument not previously considered by OWCP. Consequently, she
is not entitled to further review of the merits of her claim based on the first and second abovenoted requirements under 20 C.F.R. § 10.606(b)(3).

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
20

21

20 C.F.R. § 10.607.

22

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
23

20 C.F.R. § 10.606(b)(3).

24

Id. at § 10.608(a), (b); see also C.C., Docket No. 18-0316 (issued March 14, 2019); see also E.R., Docket No.
09-1655 (issued March 18, 2010).
25

See S.F., Docket No. 16-1019 (issued May 4, 2017).

6

In support of her request for reconsideration, appellant resubmitted the June 6, 2018 report
from Dr. Mortimer, which was previously considered by OWCP. The Board has held that the
submission of evidence which repeats or duplicates evidence already in the case record does not
constitute a basis for reopening a case.26
Appellant submitted no new evidence with her request for reconsideration. Accordingly,
the Board finds that she has not provided OWCP with evidence which has met the third-noted
requirement of 20 C.F.R. § 10.606(b)(3) sufficient to require further merit review of her claim.
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.27
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
injury causally related to the accepted factors of her federal employment. The Board further finds
that OWCP properly denied her request for reconsideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).

26

See A.F., Docket No. 18-1154 (issued January 17, 2019); see L.R., Docket No. 18-0400 (issued August 24, 2018).

27
See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the October 9 and August 28, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 5, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

